In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00028-CR

AMADO FLORES, Appellant                        §   On Appeal from the 371st District Court

                                               §   of Tarrant County (1531154D)

V.                                             §   August 4, 2022

                                               §   Memorandum Opinion by Justice Walker

THE STATE OF TEXAS                             §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment to reflect

a plea of “Not True” to the petition to adjudicate. It is ordered that the judgment of

the trial court is affirmed as modified.

                                           SECOND DISTRICT COURT OF APPEALS



                                           By /s/ Brian Walker
                                              Justice Brian Walker